Exhibit 10.1 EXECUTION VERSION ***** INCREMENTAL FACILITY AGREEMENT INCREASE IN TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT COMMITMENTS dated as of August 12, 2015betweenMCC GEORGIA LLCMCC ILLINOIS LLCMCC IOWA LLCMCC MISSOURI LLC as BorrowersThe LENDER Party Heretoand JPMORGAN CHASE BANK, N.A.,as Administrative Agent ***** INCREMENTAL FACILITY AGREEMENT (INCREASE IN TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT COMMITMENTS) INCREMENTAL FACILITY AGREEMENT (this “Incremental Facility Agreement”) dated as of August 12, 2015, among MCC IOWA LLC, a limited liability company duly organized and validly existing under the laws of the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited liability company duly organized and validly existing under the laws of the State of Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability company duly organized and validly existing under the laws of the State of Delaware (“MCC Georgia”); and MCC MISSOURI LLC, a limited liability company duly organized and validly existing under the laws of the State of Delaware (“MCC Missouri,” and, together with MCC Iowa, MCC Illinois and MCC Georgia, the “Borrowers”); the NEW TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDER party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders (together with its successors in such capacity, the “Administrative Agent”).
